Order entered February 13, 2013




                                                 In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                           No. 05-12-01211-CR

                            GLENN RAYSHON PIERCE, Appellant

                                                   V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 3
                                    Dallas County, Texas
                             Trial Court Cause No. F11-70146-J

                                               ORDER
       On the Court’s own motion, we ORDER the appellant’s brief received on January 23,

2013 filed as of the date of this order.


                                                          /s/   LANA MYERS
                                                                JUSTICE